Field, J.
The plaintiff’s claim was that the horse had been sold and delivered to him by George W. Norris, who was the owner, and that he had paid the price to Norris, and had received from him a bill of sale. The defendant was permitted to introduce evidence tending to contradict this, and to show that the horse remained in the possession of Norris until his death, and that the horse had never been delivered to the plaintiff. The evidence which the defendant offered, and which was *284excluded, was in substance that Anna L. Wiswell, who was the housekeeper of Norris at the time of his death, wrongfully obtained possession of the horse after his death, and claimed to be the owner, but that she had no title beyond that of an inter-meddler with the goods of a deceased person; that Caroline T. Norris had been appointed administratrix of the estate of George W. Norris and had brought suit against Wiswell for a conversion of the horse and other property, and that the defendant’s deputy had attached the horse in that suit as the property of Wiswell. The defendant also offered to show that the sale by Norris to the plaintiff was fraudulent as against creditors. This evidence did not tend to show any title in Wis-well, or tend to disprove the plaintiff’s title. The defendant, in justifying under an attachment of the horse as the property of Wiswell, does not stand in the place of a creditor of the estate of George W. Norris, and is not entitled to avoid sales made by him in fraud of his creditors.

Exceptions overruled.